UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6529


KESIA L. GASKINS,

                  Petitioner - Appellant,

             v.

BARBARA J. WHEELER,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:08-cv-00124-LO-JFA)


Submitted:    January 29, 2009              Decided:   February 23, 2009


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kesia L. Gaskins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kesia L. Gaskins seeks to appeal the district court’s

order   dismissing       as     untimely       her     28    U.S.C.      §    2254     (2006)

petition.     The order is not appealable unless a circuit justice

or   judge   issues      a    certificate         of   appealability.           28     U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue   absent      “a       substantial       showing       of    the       denial    of     a

constitutional      right.”           28     U.S.C.    §    2253(c)(2)        (2006).         A

prisoner     satisfies          this       standard         by    demonstrating            that

reasonable     jurists        would     find      that      any    assessment         of     the

constitutional      claims      by     the    district       court    is     debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We have

independently reviewed the record and conclude that Gaskins has

not made the requisite showing.                   Accordingly, we deny her motion

for a certificate of appealability and dismiss the appeal.                                   We

dispense     with    oral       argument       because       the     facts      and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 DISMISSED



                                              2